In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-06-00065-CV



             STANLEY GRAFF, Appellant

                            V.

          VERNON BERRY, ET AL., Appellee



          On Appeal from the 6th District Court
               Red River County, Texas
               Trial Court No. CV01133




       Before Morriss, C.J., Carter and Moseley, JJ.
                                            ORDER
        As part of the appellate record in this matter, original exhibits were transferred to this

Court for our use when this appeal was before us. Specifically, original documents marked

“Defendant’s Exhibit 1” and “Defendant’s Exhibit 2” were transferred to this Court. It appears

to this Court that the proper repository for these exhibits should be the District Clerk’s Office of

Red River County, Texas. Accordingly, we order the clerk of this Court to transfer the original

exhibits filed in this appeal into the keeping of the District Clerk of Red River County by mailing

the exhibits to the district clerk via certified mail, return receipt requested.

        We further order the Red River County District Clerk, Janice Gentry, on receipt of said

exhibits, to sign and return to this Court the enclosed receipt for said exhibits.

        IT IS SO ORDERED.



                                                BY THE COURT

Date: August 29, 2013




                                                   2
                            RECEIPT FOR ORIGINAL EXHIBITS

       I, Janice Gentry, District Clerk of Red River County, hereby acknowledge receipt of the

following original exhibits from the Court of Appeals, Sixth Judicial District, Texarkana, Texas,

in the case of Stanley Graff v. Vernon Berry, et al., appellate cause number 06-06-00065-CV;

trial court cause number CV01133: original documents marked “Defendant’s Exhibit 1” and

“Defendant’s Exhibit 2.”




                                                    ___________________________________
                                                    Janice Gentry
                                                    Red River County District Clerk


Date: __________________




                                               3